     Case: 4:20-cv-01222-SEP Doc. #: 22 Filed: 09/14/20 Page: 1 of 5 PageID #: 132




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION



 IMO’S FRANCHISING, INC.,                            )
                                                     )
          Plaintiff,                                 )
                                                     )
                                                     )
 vs.                                                 )   Case No. 4:20-CV-1222 SEP
                                                     )
 KANZOUA, INC., et al.,                              )
                                                     )
                                                     )
          Defendants.                                )

                                   Memorandum and Order
        This matter is before the Court on Plaintiff Imo’s Franchising, Inc.’s (“Imo’s Pizza”)
Motion for Temporary Restraining Order and Request for Preliminary Injunction (Doc. [2]). For
the reasons stated below, Imo’s Pizza’s request for a temporary restraining order is granted in
part.
I.       Background
         This case involves a beloved regional delicacy, St. Louis-style pizza. Although more
people may be familiar with the iconic pizza styles associated with places like New York,
Chicago, and New Haven, St. Louisans take great pride in their own home-grown style of pizza:
a thin, almost cracker-like crust, piled edge-to-edge with toppings, usually completed by a kind
of cheese that, to best of the Court’s knowledge, was invented for this purpose and may exist
nowhere but in St. Louis. Like every home-grown delicacy, St. Louis pizza has fanatics and
foes, and St. Louis locals regularly compare their preferred purveyors.
         In this case, one of the most recognizable of those establishments, Imo’s Pizza, entered
into a licensing agreement (the “Agreement”) with Defendant Kanzoua, Inc. (“Kanzoua”), a gas
station/convenience store, which allowed Kanzoua to operate an Imo’s Pizza restaurant at its St.
Louis location (located at 1110 Salisbury, St. Louis, MO) for a term of five years. Doc. [1] ¶¶ 6-
12. After the five-year term ended, the parties renewed the Agreement’s terms on a monthly
basis until July of 2020, when Imo’s Pizza terminated the Agreement. Id. ¶¶ 13, 16.
       According to Imo’s Pizza, the Agreement provides that in the event of termination,
Defendant shall (a) stop selling pizza of any kind for a period of 18 months and (b) stop
associating itself with Imo’s Pizza. Id. ¶¶ 17-18. Imo’s Pizza alleges that despite these terms,
Kanzoua continues to sell pizza, hold itself out as an Imo’s-affiliated restaurant, and use Imo’s

                                                 1
    Case: 4:20-cv-01222-SEP Doc. #: 22 Filed: 09/14/20 Page: 2 of 5 PageID #: 133




Pizza’s confidential information. Id. ¶¶ 19-27. Specifically, Imo’s Pizza alleges Kanzoua now
operates a pizza restaurant called Melanos Pizza. Id. ¶ 22. Imo’s Pizza has produced evidence
that Defendant has claimed that Melanos Pizza offers the “same taste, different name” relative to
the pizza sold in the same location under the Imo’s Pizza license. Id. Imo’s Pizza has also
adduced evidence that Defendant’s employees tell potential customers that the location still sells
the same pizza it offered when it was an Imo’s Pizza restaurant; they “just changed the name.”
Id. ¶ 24-25.
        Imo’s Pizza filed a Complaint in this Court alleging breach of the Agreement (Counts I,
II, and III), violation of the Missouri Uniform Trade Secrets Act (Count IV), violation of the
Defend Trade Secrets Act (Count V), and violation of the Lanham Act (Count VI). Imo’s Pizza
moves for a TRO based on Counts I and II of its Complaint. Doc. [2]. Kanzoua opposes the
Motion. Doc. [13]. On September 14, 2020, the Court held a hearing on the Motion at which
both parties were present. Having heard each side’s arguments and considered their briefing, the
Court is prepared to grant Imo’s Pizza’s Motion in part.1
II.     Standard of Review
        In determining whether to issue a TRO, the Court must consider four factors: (1) the
threat of irreparable harm to the movant; (2) the balance between that harm and the harm that
granting the injunction will inflict on other parties; (3) the probability that movant will prevail on
the merits; and (4) the public interest. Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d 109, 113
(8th Cir. 1981) (en banc); see also City of Berkeley, Missouri v. Ferguson-Florissant Sch. Dist.,
No. 4:19CV168 RLW, 2019 WL 1558487, at *2 (E.D. Mo. Apr. 10, 2019). “While ‘no single
factor is determinative,’ the probability of success factor is the most significant.” Home Instead,
Inc. v. Florance, 721 F.3d 494, 497 (8th Cir. 2013) (quoting Dataphase, 640 F.2d at 113
(internal citation omitted)). Therefore, the Court will begin its analysis there.
III.    Discussion

        A. Imo’s Pizza’s likelihood of success on the merits
         Imo’s Pizza has demonstrated that it is likely to succeed on Count I of its Complaint,
which asserts Kanzou violated paragraph 21(c) of the Agreement by continuing to sell pizza at
its St. Louis location. Doc. [1] ¶ 30. Paragraph 21(c) provides that for 18 months Kanzoua shall
not:
                directly or indirectly, through [itself] or through corporations, partnerships,
                limited liability companies, trusts, associations, joint ventures, unincorporated
                businesses, or otherwise perform any services for, engage in or acquire, be
                an employee of, have any financial, beneficial or equity interest in, or have any

1
 Although Imo’s Pizza sought injunctive relief under Count II of its Complaint—asking the Court to
enjoin Kanzoua “from representing to the public (directly or by implication) that they are associated with
Imo’s, remain an authorized Imo’s licensee, or that they are selling any pizza with the ‘same taste’ as
Imo’s,” Doc. [1] at 10—Kanzoua represented at the hearing that it is not currently engaging in any of the
aforementioned activities, which Imo’s Pizza did not contest. Therefore, the Court sees no reason for
prospective relief and denies that portion of Plaintiff’s Motion as moot. Of course, the Court remains
open to considering evidence and argument relating to Count II at the preliminary injunction hearing.

                                                    2
    Case: 4:20-cv-01222-SEP Doc. #: 22 Filed: 09/14/20 Page: 3 of 5 PageID #: 134




                interest based on profits or revenues of any food business which sells any type of
                pizza anywhere within the Facility or at the Location.
Doc. [1-8] at 8.
          Imo’s Pizza interprets this provision as prohibiting Kanzoua from selling any pizza at its
location for a period of 18 months. Doc. [3] at 11. Kanzoua argues that the provision is not so
broad.2 According to Kanzoua, paragraph 21(c) provides only that Kanzoua may not affiliate
itself with any “food business” that sells pizza. Doc. [13] at 6. Kanzoua avers that the provision
was intended to restrict Kanzoua from entering into a similar agreement with another pizza
franchisor; it does not, Kanzoua maintains, “prevent Kanzoua from the mere act of selling pizza
. . . ,” because the gas station Kanzoua operates is not itself a “food business.” Id. The Court
agrees with Imo’s Pizza.
        “Food business” is not a defined term in the Agreement. In the absence of specified
definitions, contractual terms “are given their plain, ordinary, and usual meaning.” Dunn Indus.
Group, Inc. v. City of Sugar Creek, 112 S.W.3d 421, 428 (Mo. banc 2003). At the hearing, the
parties and the Court engaged in a lengthy colloquy about the nature of a “food business,” but the
precise contours of the concept remain elusive. Nevertheless, on the record before the Court,
Kanzoua appears to be “engag[ing] in” a “food business which sells any type of pizza”—i.e.,
Melanos Pizza—within the ordinary meaning of those contractual terms.
        Kanzoua conceded at the hearing and in its briefing that paragraph 21(c) prohibited it
from operating at its location a pizza restaurant affiliated with another pizza franchise. Doc. [13]
at 7. But the Court sees nothing in paragraph 21(c) that limits its application to only “entities
similar to Imo’s [Pizza] . . . .” Id. Moreover, that interpretation seems to run counter to the
principles underlying non-compete clauses. See W. Michael Graner, Franchising & Distrib. Law
& Prac. § 8:53 (West 2019-20) (explaining that companies have a legitimate interest in
protecting “goodwill, including the company’s reputation, brand recognition and customer
base”). Imo’s Pizza’s reputation, goodwill, and brand recognition are just as threatened where,
as here, one of its former licensees de-affiliates but continues to make a similar product under
their own name as they are when the same former Imo’s licensee enters a new license with an
independent pizza manufacturer that has its own distinctive recipes and branding. In fact, it
seems to the Court that the risks of confusion, reputational harm, and muddled brand recognition
are higher in a situation like this case than when a former licensee switches entirely to another
recognizable rival pizza brand. Therefore, there is no reason to think that a company like Imo’s
Pizza meant anything than what the plain text of the provision indicates—that a former licensee
may not “directly or indirectly . . . engage in or acquire, be an employee of, have any
financial, beneficial or equity interest in, or have any interest based on profits or revenues of any
food business which sells any type of pizza anywhere within the Facility or at the Location.”
Doc. [1-8] at 8 (emphasis added).
       Because paragraph 21(c) prohibits Kanzoua from selling pizza at its location for a period
of 18 months, and because Kanzoua has been selling pizza at its location, the Court finds Imo’s
Pizza has shown a likelihood of success on the merits of Count I.

2
 Kanzoua has not challenged the enforceability of either the Agreement or paragraph 21(c), so the Court
will assume each is valid and enforceable.

                                                   3
    Case: 4:20-cv-01222-SEP Doc. #: 22 Filed: 09/14/20 Page: 4 of 5 PageID #: 135




        B. Threat of irreparable harm to Imo’s Pizza
        Kanzoua argues there is no threat of irreparable harm to Imo’s Pizza because Imo’s Pizza
has not identified any actual customers who have mistaken Melanos Pizza for Imo’s Pizza. Doc.
[13] at 13. It further argues that any harm to Imo’s Pizza can be remedied in the form of
damages. Id. Neither argument is convincing.
        First, Imo’s Pizza is not required to prove that customers have in fact been drawn to
Melanos Pizza under the belief that it is affiliated with Imo’s Pizza. Osage Glass, Inc. v.
Donovan, 693 S.W.2d 71, 75 (Mo. banc 1985) (“The Court of Appeals apparently considered
that the plaintiff had to show an actual attempt to solicit its customers. This is not a requirement
of the law. If it were, a plaintiff such as this one, who filed suit very quickly after the apparent
violation occurred, would be disadvantaged.”). Rather, as the Eighth Circuit has explained,
breach of a non-compete agreement typically amounts to a per se irreparable injury. N.I.S. Corp.
v. Swindle, 724 F.2d 707, 710 (8th Cir. 1984); see also Express Scripts, Inc. v. Lavin, NO.
17CV01423 HEA, 2017 WL 2903205, at *8 (E.D. Mo. July 7, 2017) (“The mere violation of a
valid non-compete agreement can support an inference of the existence of a threat of irreparable
harm.”) (internal quotation marks and citation omitted); Church Mut. Ins. Co. v. Sands, No. 14–
CV–3119–S–DGK, 2014 WL 3907831, at *3 (W.D. Mo. Aug. 11, 2014) (finding that breach of a
non-compete agreement “per se supports an inference of irreparable harm . . . .”) (citing N.I.S.
Corp., 724 F.2d at 710).
        Second, Kanzoua’s argument that Imo’s Pizza can recoup its losses through money
damages ignores the intangibility of some of Imo’s Pizza’s interests. See Med. Shoppe Int’l, Inc.
v. S.B.S. Pill Dr. Inc., 336 F.3d 801, 805 (8th Cir. 2003) (“Harm to reputation and goodwill is
difficult, if not impossible, to quantify in terms of dollars.”); see also Osage Glass, 693 S.W.2d
at 75 (“The actual damage might be very hard to determine, and this is one reason for granting
equitable relief.”). The Court therefore finds that Imo’s Pizza has shown that it will likely suffer
irreparable harm if the Court does not grant its request for a TRO.
        C. Threat of harm to Kanzoua
        Kanzoua contends that it would be severely harmed if forced to stop selling pizzas until
the Court can hold a preliminary injunction hearing. Doc. [13] at 14. Kanzoua’s counsel stated
at the hearing that roughly 10 percent of Kanzoua’s profits come from pizza sales, and that it
would be forced to lay off four employees if forced to shut down its pizza operation. Doc. [13-1]
¶¶ 10, 24.
        The Court is not unsympathetic to the hardship this Order will cause Kanzoua and its
employees. However, the loss of revenue occasioned by this TRO is (a) short-term, if
Defendants can demonstrate the superiority of their case at the preliminary injunction phase3; (b)
fully compensable, unlike the potential damage to Imo’s Pizza’s brand and goodwill by
continued violation of the Agreement; and (c) susceptible to mitigation by the sale of alternative
food products, such as flatbreads. See Trans. 39:1-40:1 (Defense counsel agreeing that the sale
of “flatbread” would be permissible under the Agreement, even though no one present could
define the difference between pizza and flatbread with precision).

3
 At oral argument, Kanzoua’s counsel clarified that the forecast layoffs were predicated on the long-term
shut-down of operations, not the short-term shut down effected by a TRO. Trans. 31:19-32:8.

                                                    4
 Case: 4:20-cv-01222-SEP Doc. #: 22 Filed: 09/14/20 Page: 5 of 5 PageID #: 136




       D. Public Interest
        Finally, the Court finds that the public interest favors the enforcement of the parties’
valid contractual obligations. See N.I.S. Corp., 724 F.2d at 710 (“[I]f these noncompete
agreements are valid, the public interest calls for their enforcement.”); Gold v. Holiday Rent-A-
Car Int’l, Inc., 627 F.Supp. 280, 285 (W.D. Mo. 1985) (“The public has an interest in enforcing
covenants not to compete contained within valid contracts . . . .”).
IV.    Conclusion
       Accordingly,
      IT IS HEREBY ORDERED that Plaintiff Imo’s Franchising Inc.’s Motion for a
Temporary Restraining Order is GRANTED in part and DENIED as moot in part.
        IT IS FURTHER ORDERED that Defendant, its officers, agents, servants, employees,
attorneys, and any other person in active concert or participation with Defendant (including, but
not limited to, Defendants Mike Jabbar, Adam Jabbar, Amira Jabbar, and Mirvet Jabbar, and
their officers, agents, servants, employees, attorneys) are hereby enjoined from violating
paragraph 21(c) of the Agreement by engaging in the sale of pizza at its St. Louis location.
        IT IS FURTHER ORDERED that this Temporary Restraining Order shall remain in
full force and effect until 9:00 a.m., Thursday, September 24, 2020, at which time the Court
will hear testimony and arguments on Plaintiff’s Request for a Preliminary Injunction.
       IT IS FINALLY ORDERED that Plaintiff Imo’s Franchising, Inc., shall post a bond of
seven-thousand-five-hundred (7,500) dollars with the Clerk of Court by 5:00 p.m.,
Wednesday, September 16, 2020.
        Dated this 14th day of September, 2020.




                                                     ___________________________________
                                                     UNITED STATES DISTRICT JUDGE




                                                5
